UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1833



SANDRA COLEGROVE, Widow of Freddie Colegrove,

                                                        Petitioner,

          versus


ISLAND CREEK COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                       Respondents.


On Petition for Review of an Order of the Benefits Review Board.
(03-630-BLA)


Submitted:   January 24, 2007              Decided:   March 1, 2007


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leonard Stayton, Inez, Kentucky, for Petitioner. Ashley M. Harman,
Douglas A. Smoot, JACKSON KELLY PLLC, Morgantown, West Virginia,
for Respondent Island Creek Coal Company.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sandra Colegrove seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

denial of black lung benefits pursuant to 30 U.S.C. §§ 901-945

(2000).       Our review of the record discloses that the Board’s

decision      is   based    upon   substantial      evidence    and   is   without

reversible error. Accordingly, we affirm for the reasons stated by

the Board.         Colegrove v. Island Creek Coal Co., No. 03-630-BLA

(B.R.B. May 26, 2004).           We dispense with oral argument because the

facts   and    legal    contentions      are     adequately    presented    in   the

materials      before      the   court   and     argument   would   not    aid   the

decisional process.



                                                                           AFFIRMED




                                         - 2 -